No.    13554

        I N THE SUPREME COURT O THE STATE O MONTANA
                               F           F

                                     19 76



THE STATE OF MONTANA, ACTING BY
AND T R U H THE DEPARTMENT O
     HOG                    F
HIGHWAYS O THE STATE O MONTANA,
          F            F

                         P l a i n t i f f and A p p e l l a n t ,



KATHERINE SCRIVANI, e t a l ,

                         Defendant and Respondent.



ORIGINAL PROCEEDING :

Counsel o f Record:

     For Appellant:

           D a n i e l J. S u l l i v a n a r g u e d , Helena, Montana

     For Respondent :

           S t i m a t z and Engel, B u t t e , Montana
           Joseph C. Engel 1 1 a r g u e d , B u t t e , Montana
                                  1



                                        Submitted:           October 25, 1976

                                           Decided : N O v           19 1976
Mr.   C h i e f J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e O p i n i o n o f
t h e Court.

             I n t h i s c a u s e d e f e n d a n t Thomas J . H e l e h a n ' s p r o p e r t y

i n t e r e s t w a s condemned by p l a i n t i f f and p o s s e s s i o n t a k e n i n

O c t o b e r , 1965.     I n J u n e , 1976, d e f e n d a n t was awarded $30,866

by a condemnation commission and judgment was e n t e r e d f o r t h a t

amount p l u s i n t e r e s t and c o s t s , making a t o t a l judgment o f

$87,742.04.          P l a i n t i f f s o u g h t t o have t h e judgment amended

but w a s refused.           Counsel f o r d e f e n d a n t t h e n moved t h e c o u r t

t o o r d e r p l a i n t i f f t o make a d e p o s i t i n t o c o u r t o f t h e amount

o f t h e award and judgment, which w a s g r a n t e d by t h e d i s t r i c t

court.       P l a i n t i f f f i l e d n o t i c e o f a p p e a l and a p p l i e d f o r a s t a y

upon f i l i n g a s u p e r s e d e a s bond.       T h i s was d e n i e d by t h e d i s t r i c t

c o u r t and p l a i n t i f f w a s a g a i n o r d e r e d t o make t h e d e p o s i t .

             P l a i n t i f f t h e n , e x p a r t e , s e c u r e d from t h i s C o u r t a n

order staying the d i s t r i c t c o u r t ' s order.                 D e f e n d a n t moved f o r

a n a d v e r s a r y h e a r i n g which was g r a n t e d .     Such h e a r i n g was h e l d ,

b r i e f s f i l e d by t h e p a r t i e s and c o u n s e l w e r e h e a r d i n o r a l a r g u -

ment and t h e m a t t e r s u b m i t t e d f o r d e c i s i o n .

            While many c o n t e n t i o n s a r e made by p l a i n t i f f t h a t t h e

s t a y o r d e r should remain i n e f f e c t , w e a r e confronted w i t h t h e

s t a t u t e , s e c t i o n 93-9920,    R.C.M.     1 9 4 7 , which p r o v i d e s i n p e r t i n e n t

part:

            "At a n y t i m e a f t e r t h e f i l i n g o f t h e p r e l i m i n a r y
            condemnation o r d e r o r a f t e r t h e r e p o r t and a s s e s s -
            ment o f t h e c o m m i s s i o n e r s have been made and f i l e d
            i n t h e c o u r t , and e i t h e r b e f o r e o r a f t e r a p p e a l
            from s u c h a s s e s s m e n t , o r from a n y o t h e r o r d e r o r
            judgment i n t h e p r o c e e d i n g s , t h e c o u r t o r a n y j u d g e
            t h e r e o f a t chambers, upon a p p l i c a t i o n o f t h e p l a i n -
            t i f f , s h a l l have power t o make a n o r d e r t h a t upon
            payment i n t o c o u r t f o r t h e d e f e n d a n t e n t i t l e d t h e r e -
            t o o f t h e amount o f c o m p e n s a t i o n c l a i m e d by t h e
            d e f e n d a n t i n h i s answer o r t h e amount a s s e s s e d ,
            e i t h e r by t h e c o m m i s s i o n e r s o r by t h e j u r y , a s t h e
            c a s e may b e , t h e p l a i n t i f f b e a u t h o r i z e d , i f a l r e a d y
            i n possession of t h e property of such defendant
            s o u g h t t o b e a p p r o p r i a t e d , t o c o n t i n u e i n s u c h pos-
            session; o r , i f not i n possession, t h a t the p l a i n t i f f
             be a u t h o r i z e d t o t a k e p o s s e s s i o n of s u c h p r o p e r t y
             and u s e and p o s s e s s t h e same d u r i n g t h e pendency
             and u n t i l t h e f i n a l c o n c l u s i o n o f t h e p r o c e e d i n g s
             and l i t i g a t i o n , and t h a t a l l a c t i o n s and proceed-
             i n g s a g a i n s t t h e p l a i n t i f f on a c c o u n t t h e r e o f be
             s t a y e d u n t i l such t i m e * * *.

              "   * * *   t h e defendant e n t i t l e d t h e r e t o , i f t h e r e
             be no d i s p u t e a s t o t h e ownership of t h e p r o p e r t y ,
             may a t any t i m e demand and r e c e i v e upon o r d e r of
             t h e c o u r t , a l l o r any p a r t of t h e money s o d e p o s i t e d
             * * *
             " * * * and p r o v i d e d , f u r t h e r , t h a t t h e c o u r t s h a l l
             n o t o r d e r t h e d e l i v e r y t o any d e f e n d a n t of more
             t h a n s e v e n t y - f i v e ( 7 5 ) p e r c e n t of t h e money d e -
             p o s i t e d on h i s a c c o u n t e x c e p t upon p o s t i n g of bond
             by such d e f e n d a n t e q u a l t o t h e amount i n e x c e s s o f
             s e v e n t y - f i v e ( 7 5 ) p e r c e n t , w i t h s u r e t i e s t o be
             approved by t h e c o u r t ; t o r e p a y t o t h e p l a i n t i f f
             such amounts withdrawn a s a r e i n e x c e s s of h i s f i n a l
             award i n t h e p r o c e e d i n g s . "

             T h i s Court i n S t a t e v. Bradshaw Land                    &   L i v e s t o c k Co.,   99
Mont. 95, 1 0 3 , 43 P.2d 674, i n r e f e r r i n g t o t h i s s e c t i o n o f o u r

Codes, s t a t e d :

             "By t h e s e s t a t u t e s t h e p l a i n t i f f s a r e a c c o r d e d
             t h e r i g h t of a p p e a l t o t h i s c o u r t . They m u s t ,
             i n o r d e r t o g a i n p o s s e s s i o n , pay t h e amount of
             t h e compensation and damages awarded i n t o c o u r t .
             I f t h e y do n o t pay t h e amount of t h e judgment
             w i t h i n t h i r t y d a y s , and a showing of nonpayment
             i s made, t h e t r i a l c o u r t must s e t a s i d e t h e
             e n t i r e p r o c e e d i n g s and r e s t o r e p o s s e s s i o n .     No
             method i s p r o v i d e d f o r a s t a y of p r o c e e d i n g s
             pending a n a p p e a l ; i n f a c t , t h e s t a t u t e e x p r e s s l y
             d e c l a r e s t h a t none of t h e p r o c e e d i n g s p r o v i d e d
             f o r by s t a t u t e s h a l l o p e r a t e a s a s t a y of proceed-
             ings.         I t i s e x p r e s s l y provided t h a t t h e p l a i n t i f f s ,
             by payment i n t o c o u r t of t h e amount a s s e s s e d , ' s h a l l
             n o t be t h e r e b y p r e v e n t e d o r p r e c l u d e d from a p p e a l -
             i n g from such a s s e s s m e n t , b u t may a p p e a l i n t h e
             same manner and w i t h t h e same e f f e c t a s i f no
             money had been d e p o s i t e d o r s e c u r i t y g i v e n . '               These
             s t a t u t o r y p r o v i s i o n s , i f v a l i d , a r e c o n c l u s i v e of
             t h e r i g h t of t h e p l a i n t i f f s t o appeal."

             The Department of Highways c o n t e n d s t h a t s e c t i o n 93-9917,

R.C.M.     1947, i s a u t h o r i t y f o r a s t a y o f t h e judgment, w h i l e de-

f e n d a n t c a l l s a t t e n t i o n t o s e c t i o n 9 3 - 9 9 0 5 ( 3 ) , R.C.M.    1947, which

provides i n part:

             "   * * * Such a p p e a l d o e s n o t s t a y any f u r t h e r
             p r o c e e d i n g s under t h i s c h a p t e r , e x c e p t t h a t t h e
             d i s t r i c t c o u r t on motion o r ex p a r t e may g r a n t a
             s t a y f o r s u c h p e r i o d of t i m e and under such
             c o n d i t i o n s a s t h e c o u r t deems p r o p e r . "

A s h e r e t o f o r e s t a t e d t h e d i s t r i c t c o u r t denied a s t a y t o t h e

Department of Highways.

             T h i s a p p a r e n t c o n f l i c t was r e c o g n i z e d by t h i s C o u r t

i n Robertson v. S t a t e Highway Comm'n, 148 Mont. 275, 281, 282,

420 P.2d 2 1 , where w e s t a t e d :

            "A f u r t h e r p r o c e d u r a l m a t t e r a p p e a r s . A f t e r t h e
            w r i t of e x e c u t i o n i s s u e d , r e s p o n d e n t s f i l e d a
            n o t i c e of a p p e a l and p e r f e c t e d t h e i r a p p e a l . R e -
            s p o n d e n t s u r g e t h a t t h i s s t a y s t h e judgment under
            R.C.M.        1947, 5 93-8011.            Respondents d i d n o t f i l e
            a bond, a s s e r t i n g t h a t even though s u c h a bond i s
            r e q u i r e d under s e c t i o n 93-8011, (and t h i s b e i n g a n
            eminent domain c a s e , s e e Rule 81) t h a t under Rule
            6 2 ( e ) , M.R.Civ.P.,           no s e c u r i t y i s r e q u i r e d when
            t h e S t a t e i s t h e a p p e l l a n t . There i s seemingly a
            c o n f l i c t h e r e between t h e R u l e s o f C i v i l P r o c e d u r e ,
            Rule 6 2 ( e ) and s e c t i o n 93-8011, whether s e c u r i t y
            i s r e q u i r e d i n eminent domain a p p e a l s . However,
            h e r e a g a i n comes t h e c o n f l i c t between t h e a p p l i c a n t s '
            p o s i t i o n t h a t t h i s i s an eminent domain p r o c e e d i n g
            i n i t s e n t i r e t y and t h a t of t h e r e s p o n d e n t s who
            would d i v i d e t h e c a s e ; t h a t i s , (1) eminent domain
            a s t o r e c o r d p r o p e r t y owners and ( 2 ) damages ( i n -
            v e r s e condemnation) a s t o t h e a p p l i c a n t s . T h i s
            c o n f l i c t , i f it be o n e , may n e c e s s a r i l y be i n v o l v e d
            i n t h e a p p e a l of t h e judgment on i t s m e r i t s .               But,
            f o r o u r p u r p o s e s h e r e , w e i n d u l g e i n t h e presumption
            of c o r r e c t n e s s of t h e judgment and w i l l n o t p e r m i t
            a collateral attack.                  (See g e n e r a l l y 30 C.J.S.
            Eminent Domain § 326, pp. 195-198; Thompson v .
            Chicago, B. & Q. R. Co., 78 Mont. 170, 253 P. 313;
            M i t c h e l l v . G a r f i e l d County, 123 Mont. 115, 208
P.2d 4 9 7 . ) "

When t h e m a t t e r came on f o r h e a r i n g on t h e m e r i t s no i s s u e w a s

raised i n t h i s regard.             See Montana S t a t e Highway Comm'n v s .

Robertson       &   Blossom, 1 5 1 Mont. 205, 4 4 1 P.2d 181.

             I t i s o u r o p i n i o n t h a t t h e Department of Highways must make

t h e d e p o s i t o f t h e award g r a n t e d by t h e commissioners.                  However,

c e r t a i n q u e s t i o n s a s t o t h e amount of t h e judgment a r e r a i s e d ,

such a s t h e a l l o w a n c e of o f a n a t t o r n e y f e e w i t h o u t a h e a r i n g ,

a l l o w i n g i n t e r e s t a t lo%, and a l l o w i n g a c o s t b i l l w i t h o u t n o t i c e .

These m a t t e r s should be h e a r d by t h e c o u r t upon n o t i c e and s h o u l d

n o t be r e q u i r e d t o be d e p o s i t e d and become s u b j e c t t o w i t h d r a w a l .
The s i t u a t i o n h e r e i s much l i k e t h a t i n R o b e r t s o n v . S t a t e

Highway Comm'n, 148 Mont. 275, 283, 4 2 0 P . 2 d 21, where w e h e l d

no i n t e r e s t b e d e p o s i t e d .

             T h e d i s t r i c t c o u r t i s d i r e c t e d t o make a n amend d
                                                                                   P
order requiring deposit

award.




W e concur:                          LL




Ju tice

      ----------------
            s i t t i n w p l a c e of M r .
             Wesley C a s t l e s .